Citation Nr: 1639183	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-09 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee degenerative joint disease with patellar spurring.

2.  Entitlement to an increased rating for service-connected left knee degenerative joint disease with patellar spurring, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The RO did not certify for appeal the issue of an increased rating for the left knee disability.  Although the Veteran did not address the issue of an increased rating for the left knee disability in the March 2013 VA Form 9, he submitted a VA Form 21-4138 (statement in support of claim) at the same time in which he indicated that he is requesting an increased rating for the left knee disability.  Therefore, the Board finds that the March 2013 VA Form 21-4138 expresses an intent to appeal the denial of an increased rating for the left knee disability and is a timely substantive appeal on that issue.  38 C.F.R. § 20.202 (2015).

In a February 2013 statement of the case, the RO reopened and denied on de novo basis entitlement to service connection for a right knee disability.  In cases involving a previous final denial, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claims.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In an August 16, 2006, rating decision, the RO denied entitlement to service connection for chondromalacia patella of the right knee.  In November 2006, the Veteran asked for a reconsideration of the August 16, 2006, decision.  The Board finds the November 2006 statement is a timely notice of disagreement with the August 2006 denial of entitlement to service connection for chondromalacia patella of the right knee.  38 C.F.R. § 20.201 (2015).  Therefore, the original claim of entitlement to service connection for a right knee disability remains pending and the Board will review the claim on a de novo basis.

In light of the above, the issues are as stated on the first page of this remand.

The issue of entitlement to an increased rating for a left hip disability has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

There is conflicting medical nexus on whether the right knee disability is secondary to the service-connected left knee disability.  Moreover, in a March 2010 statement the Veteran claimed that his right knee disability is related to an in-service injury.  His service treatment records show that there was limitation of motion of the right knee and that X-rays revealed partial lateral subluxation of the right patella.  Similarly, the Veteran testified that his left knee disability had worsened.  Hearing transcript, page 22.  The last VA examination for the left knee was in May 2011.  Therefore, a new examination is warranted for both knees.

The Veteran testified that he was treated at the Durham VA Medical Center as recently as last week.  Hearing transcript, page 18.  The AOJ should obtain any additional records from the Durham VA Medical Center.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional records from the Durham VA Medical Center from April 2011 to November 2011 and from February 2013 to the present.

2.  After the development in 1 is completed, schedule the Veteran for a VA examination determine the nature and extent of his bilateral knee disabilities.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral knee disabilities, to include the impact of the left knee degenerative joint disease with patellar spurring on the ability to work.  

The examiner should perform joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing in the left knee joint and, if possible, with range of motion measurements of the right knee joint.  If the examiner is not able to perform any of the aforementioned testing, he or she should indicate why such is not possible

After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

(a)  Whether it is at least as likely as not (50 percent or greater) that any current right knee disability, is related to his military service, to include the in-service limitation of motion of the right knee and the finding of partial lateral subluxation of the right patella on X-rays. 

(b)  Whether it is at least as likely as not (50 percent or greater) that any current right knee disability was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected left knee degenerative joint disease with patellar spurring.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above actions, the AOJ should readjudicate the Veteran's claims with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




